Case 2:20-cv-02323-RGK-JPR Document 35 Filed 06/04/20 Page 1 of 2 Page ID #:323



 1

 2    Raoul J. Severo, Esq. [S.B. #78104]
      Joseph L. Ryan [S.B. #301375]
 3
      Severo, PLC
 4    500 N. Central Ave, Suite 610
      Glendale, CA 91203
 5
      (855) 216-3990
 6    Attorney for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT COURT OF CALIFORNIA
 10

 11   NICKO “ROMEO” LACOSTE, dba             )Case No.: 2:20-CV-02323-RGK-JPR
                                             )
      THE CALIFORNIA DREAM                   )Hon. R. Gary Klausner
 12
      TATTOO,                                )
 13                                          )
                                             ) MOTION OF WITHDRAWAL
 14
                 Plaintiff,                  )
                                             ) OF NOTICE OF MOTION
                                             ) AND MOTION FOR
 15        vs.                               )
 16
                                             ) RECONSIDERATION
      DANIEL “KEEMSTAR” KEEM, dba            )
 17
                                             ) Date: July 6, 2020
      DRAMAALERT,
                                               Time: 9:00 a.m.
 18
                 Defendant.                    Dept: 850
 19

 20

 21

 22        PLEASE TAKE NOTICE Plaintiff, NICKO LACOSTE, hereby withdraws
 23
      the Notice of Motion and Motion for Reconsideration, filed at Dkt. No. 32.
 24

 25
      Accordingly, Plaintiff respectfully requests that this court remove from

 26

 27

 28        MOTION OF WITHDRAWAL OF NOTICE OF MOTIONAND MOTION FOR RECONSIDERATION
                                              1
Case 2:20-cv-02323-RGK-JPR Document 35 Filed 06/04/20 Page 2 of 2 Page ID #:324



 1

 2    calendar the hearing on Plaintiff Nicko Lacoste’s Motion for Reconsideration,
 3
      currently set for July 6, 2020, at 9:00 a.m.
 4

 5
                                    Respectfully Submitted,
 6

 7

 8
      Dated: June 4, 2020           By: _____________________________
 9
                                        Raoul Severo, Esq.
 10                                     Attorney for Plaintiff, Nicko Lacoste
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28        MOTION OF WITHDRAWAL OF NOTICE OF MOTIONAND MOTION FOR RECONSIDERATION
                                               2
